Hill, J.
(concurring in the result)—This case provides a field day for the grammarians; only the gerunds and gerundives failed to have a time at bat. I had intended to dissent, but all of the rules of construction seem to have been correctly applied, and the opinion moves in erudite and complex syntax4 that turns all opposition into admiration.
Therefore, I must concur, albeit grudgingly, for I am satisfied that the legislature meant something other than the intricacies of construction indicate it meant. If the reader will turn to the illustrative chart and draw a red *269(or any other distinctive color) line from Sophia (Braman) Henry to intestate, H. A. Kurtzman, the source of the property which we are here distributing will be made clear. It came from Sophia by bequest to her nephew, H. A. Kurtzman.
In my opinion, the legislature had the rather reasonable idea that under such circumstances, if the person who received such a bequest died intestate, the portion of the bequest still identifiable should go to the kindred of the testator making the bequest (remain in the family so to speak), and specifically excluded from sharing therein any heirs of the intestate not of that blood.
If such was the intent of the legislature, the grammar used defeated that purpose. This concurrence is written to bring this specific situation to the attention of the legislature and to suggest the desirability of adding a grammarian to its technical staff.
Finley, J., concurs with Hill, J.

The Tax Commission might well be interested in exploring the revenue possibilities in this tax.